PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/509,297
Filing Date: 11 Jul 2019
Appellant(s): Richardson et al.



__________________
John Richardson et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/31/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/30/2021 from which the appeal is taken is being maintained by the examiner.
Summary of rejection:
(a) Claim Rejections - 35 USC § 112
Claims 1-11, 13-33 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support for the amendment “such that the proximal end and the distal end of the endoscope tube are rotatable; …counter to direction of rotation of the proximal end…” limitations on claims 1 and 22-23. There is no support for new claims 36-38.
The specification never used the term “proximal end”, and on the other hand, the specification and the drawing showing the camera on the distal end and elaborating that the camera and the distal end are rotating; and hence such details about the proximal end rotating same angle as the distal end is not supported. 

(b) Double Patenting
Claims 1-11, 13-33 and 36-38 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-33 of the parent U.S. Patent No. 10362240. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same components: (I) An endoscopic device, (II) an image sensor for providing visualization of an area, 

(c) Claim Rejections - 35 USC § 103
Claims 1, 10, 22-23 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over DunkiJacobs in view of ROBERTSON et al. (US 20100286475 A1), hereinafter, ROBERTSON.
Regarding claim 1,
DunkiJacobs teaches an endoscopic device comprising: a hand-piece (A typical laparoscopy system includes a hand-tool and a console with a video display.  The body of the hand-tool includes a long rigid tube with a digital camera that is mounted proximal to an end of the tube [0003]);
a endoscope tube comprising a distal tip; an image sensor disposed within the endoscope tube for providing visualization of an area, wherein the image sensor is located near the distal tip of the endoscope tube (A typical laparoscopy system includes a hand-tool and a console with a video display.  The body of the hand-tool includes a long rigid tube with a digital camera that is mounted proximal to an end of the tube [0003]); 
wherein the endoscope tube is rotatable about an axis of the endoscope tube (Fig. 1A [0055]).
a sensor for detecting rotation of the endoscope tube (rotation sensor “132”; Fig. 1A); and an image signal processing pipeline that is configured to rotate images counter to a direction of rotation of the endoscope tube relative to the hand piece to maintain a constant image horizon for a user on a display (the system may include a horizon lock mechanism that can be user-actuated to engage rotation compensation [0026] when rotation compensation is enabled, image gathering coordinates may be adjusted to maintain a substantially constant horizon relative to the clinician [0028][0035]).
DunkiJacobs did not explicitly teach the endoscope tube “proximal end and distal end” is rotatable with respect to the hand-piece.
ROBERTSON teaches the endoscope tube “proximal end and distal end” is rotatable with respect to the hand-piece ([0015]; [0063]-[0065]).
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to add the teaching of ROBERTSON to the teaching of DunkiJacobs. The motivation would be to provide details about various methods for scope rotation with respect to the handle movement (ROBERTSON [0063]), where DunkiJacobs presents a setup of having the rotation sensor on the scope tip to catch such rotational movement (Fig. 1B).

Claims 1, 22 and 23 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Robertson, in view of DunkiJacobs.
Regarding claim 1, 
Robertson teaches an endoscopic device (apparatuses related to endoscopes “endoscopic device” [0007]) comprising: a hand-piece (handle “hand-piece” coupled to the endoscope [0012]); an endoscope tube comprising a proximal portion and a distal portion comprising a tip (apparatus “housing of device defines an endoscope tube” includes a proximal and a distal end, wherein the tip is near the distal end “proximal portion and a distal portion comprising a tip” [0009] [0031]); an image sensor disposed within the endoscope tube for providing visualization of an area (device includes an image detector “image sensor providing visualization of an area” encased within the housing [0011]); wherein the image sensor is at the distal portion near the tip of the endoscope (image detector disposed at a distal end “image sensor at the distal portion near the tip” [0009] [0012]); 
(actuating includes rotating the actuator relative to the handle of the endoscope (endoscope tube is rotatable about an axis of the endoscope and with respect the hand-piece [0015]).
an angle sensor for detecting an angle of rotation of the hand-piece relative to the lumen (actuator sends a signal to the image display device to mark an area of interest within the lumen wherein the actuator then rotates the device relative to the handle [0015]); 
Robertson does not teach and an image signal processing pipeline that is configured to rotate images counter to a direction of rotation of the endoscope tube relative to the hand piece to maintain a constant image horizon for a user on a display.
DunkiJacobs teaches and an image signal processing pipeline that is configured to rotate images counter to a direction of rotation of the endoscope tube relative to the hand piece to maintain a constant image horizon for a user on a display (the system may include a horizon lock mechanism that can be user-actuated to engage rotation compensation [0026] when rotation compensation is enabled, image gathering coordinates may be adjusted to maintain a substantially constant horizon relative to the clinician [0028][0035]).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to add the teaching of DunkiJacobs to the teaching of Robertson. The motivation would be to maintain a substantially constant horizon relative to the clinician (DunkiJacobs [0028]), where clinicians may tend to lose the reference horizon when rotating a video scope (DunkiJacobs [0010]).

Please note:
DunkiJacobs can be used in view of Henzler (instead of Robertson) to handle the independent claims 1 and 22-23, where Henzler teaches the endoscope tube rotates with respect to the hand-piece (Henzler [0008][0021]).
(2) Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. Before replying to the argument, the following summarize the main features of the independent claims and compare it to the used references:
(a) endoscopic device (dependent claims added that the tube is rigid), carries camera at the end tip of the tube, where the camera rotates around the main axis of the tube. Dunki-Jacobs (Video Capture: Fig. 1A, rigid type; Fig. 1B flexible type); Robertson (Fig. 1, image detector at the tip).
(b) rotation sensor for the camera angle. Dunki-Jacobs (rotation sensor “IMU”: Fig. 1A, and Fig. 1B); Robertson (detecting the camera angle and mark it on the display [0015]; Figs. 6-7).
(c) rotate the image back to maintain the same horizon (horizon lock mechanism: Fig. 1A, rigid type; Fig. 1B flexible type).

The main concept is (c), while the appellant argues: the tube rotates with respect to the handle (dependent claims added that the tube is rigid), using alternative rotation sensor (dependent claim).
First: The tube rotation with respect to the handle is an obvious well-known to fixed tube that rotates with or by the handle, with predictable results that cleaning/disinfecting the movable parts is harder (Henzler [0024]).
Second: Dunki-Jacobs, Fig. 1B (flexible type) and Robertson (flexible tube), for a flexible tube (can bend), which carries that the camera at the tip, the camera or the tube tip has to rotate with respect to the handle; otherwise it is physically impossible to achieve rotation around the axis of the tube (Dunki-Jacobs, Fig. 8).

    PNG
    media_image2.png
    286
    605
    media_image2.png
    Greyscale

Fig. 8 A: explains the simple rotation of the tip camera around the around the major axis (x-axis), which can explain the rigid type or the flexible type with no bends.
Fig. 8 B: explains the flexible type, where the tip bends and hence the camera rotates around this virtual axis. This figure represents the case that the camera rotates with the handle (origin point), because If the camera rotates by rotating the handle, then the camera will still rotate the around the x-axis. 
In other words, if the handle rotates with the camera, this will be presented by the virtual axis rotating around the x-axis. This will lead the endoscopic tube to move from one side/wall to another, inside the stomach for example, and will not represent camera/image rotation and hence there will be no meaning to adjust the horizon. 
Third: Robertson teach flexible tube and the camera fixed to the tip of the tube which rotates around the major axis of the tube, and controls on the hand piece to control the camera “tube tip” movement (The endoscope 20 can also include an actuator 28 that can be used to actuate other functions of the endoscope 20, such as to control or maneuver lenses, image detectors and/or other components associated with illuminating and/or capturing images within a body lumen). In other words, Robertson teaches (I) the flexible type and camera at the tip, which physically has to rotate with respect to the handle, so as to rotate the camera around the tube axis; (II) controllers on the  These makes it obvious to one with ordinary skills in the art that these controllers control the camera or “tube tip” or “whole tube” rotation with respect the hand piece "if added to the rigid type”. 

Arguments related to 112a:
….
Preliminarily, because the distal end of the endoscope tube is clearly described in the specification, the proximal end of the endoscope tube is also described and clearly shown in the figures. Several publicly available sources readily discuss “proximal” as being toward or nearest the trunk or the port of origin of a part, while “distal” is discussed as being away from or farthest from the trunk or origin of a part. These sources also discuss that proximal is the opposite of distal. For example, the dictionary definition of proximal is, “situated nearer to the point of attachment.” This definition is consistent with specification as originally filed, including the written description and FIGS. 1,5, and 6. Thus, a person having ordinary skill readily understands that a proximal end of an endoscope tube is opposite the distal end of the endoscope tube.
The Final Office Action appears to allege the specification does not support the concept of a rigid endoscope, wherein the distal end of the endoscope tube rotates with the proximal end of the endoscope tube. Applicant disagrees with this assertion. 
….
Reply
The concept of a rigid endoscope does not necessitate the distal end of the endoscope tube rotates with the proximal end of the endoscope tube, where it can simply be achieved by two concentric tubes, or having the tip part to rotate, etc.
Appellant repeated Fig. 5, and added “proximal” and “distal”, which was not part of the original drawing.
The figures and the specification never use the term proximal and never make it clear that the proximal end means the end part of the tube from the handle side. 

Argument related to 103: 
ii. The Cited References Individually And Collectively Fail To Disclose Each Concept Recited In The Independent Claims.
Examiner respectfully disagrees, detailed 103 rejection is outlined above.

(a) The Cited References Fail To Disclose Wherein Each Of The Proximal End And Distal End Of An Endoscope Tube Are Rotatable With Respect To A Hand Piece.
The Final Office Action acknowledges that Dunki-Jacobs fails to disclose: “an endoscope tube comprising a proximal end and a distal end, wherein the proximal end of the endoscope tube is rotatably connected to the hand-piece such that the proximal end and the distal end of the endoscope tube are rotatable about an axis of the endoscope tube and with respect to the hand- piece.” The Final Office Action appears to assert that Robertson remedies this deficiency of Dunki- Jacobs. Applicant disagrees.
The Final Office Action alleges that Robertson discloses wherein “the endoscope tube ‘proximal end and distal end’ is rotatable with respect to the hand-piece” at [0015] and [0063]- [0065]. (Final Office Action at p. 9). The paragraphs referenced in the Office Action disclose only wherein an “actuator” rotates relative to a handle of the endoscope. The “actuator” described in Robertson is not an endoscope tube; the actuator described in Robertson is a dial or button that can be manipulated by a user and is located 
For reference, FIGS. 6-7 of Robertson are replicated below. Robertson discloses a different implementation wherein images 452 are digitally rotated on a display device 460 when a user manipulates the actuator 428. Robertson provides no indication that the endoscope 420 or image detector (not shown in FIGS. 6-7) are capable of rotating relative to the handle 424. Robertson instead indicates that the image 452 is digitally rotated such that the position of the mark 484 on the display device 460 corresponds to the position of the reference mark 486 on the actuator 428. 
….
In an interview with Examiner Abaza on November 8, 2021, the Examiner alleged that [0032] of Robertson indicates that each of the proximal and distal ends of the endoscope 20 can be rotated relative to the handle 24 
….
Reply
Examiner respectfully disagrees:
In the office action dated 08/30/2021, the examiner explained that Dunki-Jacobs did not explicitly teach the endoscope tube “proximal end and distal end” is rotatable with respect to the hand-piece. Robertson was used to handle that deficiency, given that Robertson has another explicit teaching of controllers to control the movement of the camera from the handle.
Robertson also teach flexible tube and the camera fixed to the tip of the tube (as explained above, when the tube bends the camera can’t rotate about the tube’s axis by rotating the handle) and controllers “actuators” [0015] on the hand piece to control the camera movement “tube tip” (The endoscope 20 can also include an actuator 28 that can be used to actuate other functions of the endoscope 20, such as to control or maneuver lenses, image detectors
This makes it clear to one with ordinary skills in the art that these actuators on the hand-piece controls the maneuver “rotation” of the camera / the tube tip or the whole tube “proximal end and distal end” if added to the rigid endoscope. 

(b) The Cited References Fail To Disclose A Sensor For Detecting The Rotation Of The Endoscope Tube Relative To The Hand Piece.
The Final Office Action alleges Dunki-Jacobs discloses: “a sensor for detecting rotation of the endoscope tube” at Fig. 1A of Dunki-Jacobs. (Final Office Action at p. 9). The Final Office Action further alleges Robertson discloses wherein “the endoscope tube ‘proximal end and distal end’ is rotatable with respect to the hand-piece” at J{[ [0015] and [0063]-[0065]. (Final Office Action at p. 9). However, the Final Office Action fails to allege wherein any reference discloses, “a sensor for detecting rotation of the proximal end of the endoscope tube relative to the hand piece” as required by claim 1. Applicant submits that the Final Office Action fails to make a prima facie case of obviousness under 35 U.S.C. § 103 at least because the Final Office Action fails to allege wherein any reference discloses, ‘a sensor for detecting rotation of the proximal end of the endoscope tube relative to the hand piece.”
Dunki-Jacobs discloses a different implementation and fails to disclose any sensor that measures relative rotation of any two devices, and specifically fails to disclose any sensor for measuring relative rotation of a proximal end of an endoscope tube and a hand piece. Dunki- Jacobs exclusively discloses the use of inertial measurement units that measure rotation relative to gravity. The inertial measurement units described in Dunki-Jacobs fail to measure the rotation of any portion of an endoscope tube relative to a hand piece.
In an interview with Examiner Abaza on November 8, 2021, the Examiner asserted that an inertial measurement unit that measures rotation relative to gravity is equivalent to a sensor for detecting rotation of a first object relative to another object. …
Reply
Examiner respectfully disagrees:
The examiner explained on the office action and during the interview that the IMU rotation sensors used by Dunki-Jacobs to measure the rotation angles of the camera and they do not need a fixed part, as the Hall-effect sensor (claim 2). In other words, these IMU sensor is used if the camera or tube rotates with or with respect to the hand-piece rotates.
The IMU rotation sensors and Hall-effect sensor (claim 2), represent alternatives sensors with known pros and cons as highlighted on the rejection of claim 2, where Hall-effect sensor determines position and orientation based on the exact formulation of the magnetic field coupling using a non-expensive tools.
It is obvious to one with ordinary skills in the art to use alternative rotation sensors, or rotate the tube or the tube tip manually with the handle or using controls on the handle to rotate with respect to the handle (as outlined on the reply to argument (a)).

(c) The Cited References Fail To Disclose Wherein Images Are Rotated Counter To The Rotation Of A Proximal End Of An Endoscope Tube Relative To A Hand Piece.
The Final Office Action alleges Dunki-Jacobs discloses: “an image signal processing pipeline that is configured to rotate images counter to a direction of rotation of the proximal end of the endoscope tube relative to the hand piece to maintain a constant image horizon for a user on a display” at {{ [0026], [0028], and [0035]. Applicant disagrees. Further to the remarks presented above, Dunki-Jacobs fails to determine the relative rotation of an endoscope tube and a hand piece. Therefore, because Dunki-Jacobs fails to determine the “direction of rotation of the proximal end of the endoscope tube relative to the hand piece,” Dunki-Jacobs therefore must also fail to disclose wherein images are counter-rotated based on that direction of rotation.

…
Reply
Examiner respectfully disagrees.  
Dunki-Jacobs (Fig. 8) rotates the images back to maintain the same horizon. For the rigid case (Fig. 1 A), the image sensor / tube tip rotates with the handle, while for the flexible case (Fig. 1B) the image sensor / tube tip rotates with respect to the handle. In both cases, the rotation sensor measures the angle rotation around the major axis of the tube and rotates it back to achieve the same objective of maintaining the same horizon.

iii. The Cited References Describe Systems That Are Mechanically Different From The Claimed Device And Provide No Motivation To Solve The Unique Issues Addressed By The Claims.
….. 
The concepts recited in Applicant’s claims are directed to (a) the mechanical elements that give rise to a specific problem or issue stemming from system design; and (b) solving that problem or issue through further ingenuity/invention. Specifically, the claims include two components that are prefatory 
The systems described in Dunki-Jacobs and Richardson do not have the same mechanical components as claimed by Applicant, and therefore, Dunki-Jacobs and Richardson provide no motivation to solve the unique issues addressed by Applicant’s claims. The systems described in Dunki-Jacobs and Richardson do not allow the endoscope tube to rotate relative to the handpiece and/or do not dispose the image sensor at the distal end of the endoscope tube. Because the systems described in Dunki-Jacobs and Richardson do not comprise the same natural issues described in the claims, Dunki-Jacobs and Richardson cannot provide the same solution recited in the claims….
Reply
Examiner respectfully disagrees:
Feature (1): an image sensor disposed within the endoscope tube, wherein the image sensor is located near the distal end of the endoscope tube (Both Dunki-Jacobs and Richardson, as outlined above).
Feature (2): the tube is rigid (Dunki-Jacobs, Fig. 1A), the tube rotates with respect to the handle (Dunki-Jacobs, Fig 1B); and Richardson teaches tube rotates with respect to the handle and controllers “actuators” [0015] on the hand piece to control the camera movement “tube tip” [0032]). This makes it clear to one with ordinary skills in the art that these actuators on the hand-piece controls the maneuver “rotation” of the camera / the tube tip or the whole tube “proximal end and distal end” if added to the rigid endoscope. 
iv. Dunki-Jacobs Cannot Be Combined With Any Reference That Permits Rotation Between The Endoscope Tube And The Hand Piece.
The Final Office Action purports to combine Dunki-Jacobs with a reference that permits rotation between an endoscope tube and a hand piece. As stated above, Robertson does not permit rotation between the endoscope tube and the hand piece, but nevertheless, even if Robertson did permit such rotation, it is improper for the Final Office Action to combine Dunki-Jacobs with any reference that permits rotation between an endoscope tube and a hand piece.
The system described in Dunki-Jacobs relies on torsional rigidity between the hand piece and the scope. Dunki-Jacobs explicitly indicates that the control body 130 and the scope tip 140 are torsionally rigid (i.e., cannot rotate) relative to one another such that the angle of the control body 130 relative to gravity is also indicative of the angle of the scope tip 140 relative to gravity. (Dunki-Jacobs at {{{[ [0055]-[0056]). The system described in Dunki-Jacobs includes an inertial measurement unit (rotation sensor 132) disposed on either of the control body 130 or the scope tip 140. The control body 130 and the scope tip 140 are torsionally rigid relative to one another. Dunki-Jacobs indicates that this torsionally stiff coupling between the control body 130 and the distal end of the scope tip 140 is important because this ensures that “the relative orientation of the control body 130 [relative to gravity is] indicative of the relative orientation of the distal end of the scope tip 140 [relative to gravity].” (Dunki-Jacobs at {[ [0056]).
If DunkiJacobs were altered to allow rotation of the scope tip relative to the control body, then the image de-rotation scheme described in Dunki-Jacobs would no longer function for its intended purpose. 
Reply
Examiner respectfully disagrees.
First, Dunki-Jacobs teaches several embodiments: Rigid type (Fig. 1A) and flexible type (Fig. 1B). Appellant only mentioned the embodiment of Fig. 1A. As highlighted above the flexible type scope tip can’t rotate with the hand-piece and achieve rotation around the tube axis (Dunki-Jacobs, Fig. 8). 
Second, (Dunki-Jacobs, Fig. 1B), the rotation sensor “144” is on the tube tip, which is a clear indication of measuring the tube tip rotation. For this case, the tube tip rotates with respect to the handle, only one IMU rotation sensor on the tube tip is required. 
Third, the intended purpose of Dunki-Jacobs is de-rotation of the images from the camera located on the tube tip to maintain the same horizon (Fig. 8).
Hence de-rotation of images recorded by the camera/the tube tip can be done in both cases, given that Dunki-Jacobs uses IMU rotation sensors which do not require fixed or relative part, and the intended purpose of Dunki-Jacobs.

To conclude:
For the double patent, the appellant did argue that.
For the 112, the appellant did not highlight explicit teaching of the feature “the proximal end and the distal end of the endoscope tube are rotatable; …counter to direction of rotation of the proximal end…”.
For the 103, however the main feature is rotate the images taken form the camera on the tip of an endoscope to maintain the same horizon; the main argument is about having the tube rotating with respect to the hand-piece. 
The tube rotation with respect to the handle is an obvious well-known to fixed tube that rotates with or by the handle, with predictable results that cleaning/disinfecting the movable parts is harder (Henzler [0024]).
Robertson teaches (I) the flexible type and camera at the tip, which physically has to rotate with respect to the handle, so as to rotate the camera around the tube axis; (II) controllers on the hand piece to control and maneuver the camera. These makes it obvious to one with ordinary skills in the art that these controllers control the camera or “tube tip” or “whole tube” rotation with respect the hand piece "if added to the rigid type”. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419                                                                                                                                          
Conferees:
/Y LEE/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
/HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419